 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00328-JAD-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.                                                ECF No. 31
 6
     EDGAR ESPINOZA,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   June 3, 2019 at 9:30 a.m., be vacated and continued to _____________________   at the
                                                            June 24, 2019, at the hour  of hour of
12   _______
     3:00 p.m.___.m.
13
         DATED thisthis
           DATED    31st  dayday
                        ____  of of
                                 May,  2019. 2019.
                                    _________,
14
                                                                            ___
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
